Citation Nr: 0324041	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-08 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by left hip pain, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for chronic disability 
manifested by generalized joint pain, to include as due to 
undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue 
syndrome or a chronic disability manifested by impaired sleep 
and fatigue, to include as due to undiagnosed illness. 

4.  Entitlement to service connection for chronic disability 
manifested by memory loss, to include as due to undiagnosed 
illness. 

5.  Entitlement to service connection for a stomach disorder 
or chronic disability manifested by a stomach condition and 
vomiting, to include as due to undiagnosed illness.

6.  Entitlement to service connection for chronic disability 
manifested by sweats and flu-like symptoms, to include as due 
to undiagnosed illness. 

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Prepare another letter asking the 
Office of the Commandant of the Marine 
Corps (Office) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors 
that the RO has not yet verified.  Attach 
the original September 23, 2002, VA 
letter, as well as the January 23, 2003 
response from the Office, to this letter.  
Also, please provide a copy of the 
veteran's chronological record of duty 
assignment page from his service 
personnel records (contained in the 
claims file).  Provide the Office with a 
description of the alleged stressors 
identified by the veteran.  The 
description should include the following 
information: 

(a.)  The veteran has indicated that 
he was at Parris Island when 90 
Marines drowned in an accident in a 
swamp during his first period of 
service; however, he has not 
supplied the date of the incident 
for verification purposes.  Although 
the exact date is unspecified, the 
veteran has indicated during one VA 
examination that it was during his 
basic training.  The veteran's 
service personnel records indicate 
that he was stationed at Parris 
Island from March 1975 to October 
1975. 

Associate all responses received from the 
Office with the claims file.

2.  After the development requested in 
No. 1 has been completed to the extent 
possible, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following:

(a.) a psychiatric examination to 
determine the diagnoses of all 
psychiatric disorders that are 
present.  Any diagnosis of a mental 
disorder must conform to DSM-IV and 
be supported by the findings on the 
examination report.  All necessary 
special studies or tests, to include 
psychological testing and 
evaluation, such as the Mississippi 
Scale for Combat-Related Post-
Traumatic Stress Disorders, should 
be accomplished.  The veteran's 
claims folder should be made 
available to and independently 
reviewed by the examiner in 
conjunction with the examination.  
The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to 
obtain an accurate picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and one 
or more of the veteran's claimed in-
service stressors.  The examiner 
should also indicate whether it is 
at least as likely as not that the 
veteran's complaints of generalized 
joint pain to include left hip pain, 
impaired sleep, fatigue, memory 
loss, a stomach condition to include 
vomiting, and sweats and/or flu-like 
symptoms may be attributed to PTSD 
or some other psychiatric diagnosis.  
The report of examination should 
include the complete rationale for 
all opinions expressed.  

(b.) a general medical examination 
to determine whether the veteran has 
chronic fatigue syndrome and to 
determine whether the symptomatology 
for which the veteran is claiming 
service connection may be attributed 
to this diagnosis.  All diagnostic 
testing should be completed to 
include X-rays and upper 
gastrointestinal testing if deemed 
necessary.  The claims folder must 
be provided to the examiner.  

The examiner should note and detail 
all reported symptoms of generalized 
joint pain to include left hip pain, 
impaired sleep and fatigue, chronic 
fatigue, memory loss, a stomach 
disorder and vomiting, or sweats and 
flu-like symptoms.  The examiner 
should conduct a comprehensive 
medical examination, and provide 
details about the onset, frequency, 
duration, and severity of all 
symptoms and state what precipitates 
and what relieves them.  The 
examiner should list all diagnosed 
conditions and state which symptoms 
are associated with each condition.  

If it is determined that the 
veteran's symptoms may be attributed 
to a diagnosed disability, the 
examiner should indicate whether it 
is at least as likely as not that 
the disabilities are causally 
related to the veteran's military 
service. 

The examiner should specifically 
comment on whether it is at least as 
likely as not that the veteran has 
chronic fatigue syndrome, and, if 
so, whether it is at least as likely 
as not that generalized joint pain, 
impaired sleep and fatigue, chronic 
fatigue, memory loss, stomach 
symptomatology to include vomiting, 
or sweats and flu-like symptoms are 
attributable to chronic fatigue 
syndrome if any of the 
symptomatology is not attributable 
to some other known clinical 
diagnosis.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





